Exhibit 10.2

Execution Copy

L E A S E

THIS LEASE AGREEMENT (this “Lease”) made this 31st day of December, 2006, by and
between MJC Berry Enterprises, LLC, a Massachusetts Limited Liability Company
(hereinafter called “Landlord”), and North American Site Developers, Inc.
(NASDI), a Massachusetts corporation (hereinafter called “Tenant”)which will
have its principal place of business at the Demised Premises (defined below).

WITNESSETH:

ARTICLE 1  DEMISED PREMISES

1.  Landlord hereby demises to Tenant and Tenant hereby leases from Landlord
upon and subject to the covenants, conditions and agreements set forth herein
that certain land (the “Land”) being more particularly described on Exhibit “A”,
containing approximately 66,680 square feet and a two (2) story office building
containing approximately 20,000 square feet of space (“the Building”) commonly
referred to as 1365 Main Street, Waltham, Massachusetts, together with any and
all other improvements currently located or to be located upon the Land,
including an existing warehouse building, an equipment garage(to be
constructed), and any and all parking areas (hereinafter collectively called
“Demised Premises”).

ARTICLE 2  TERM

2.  (a) TO HAVE AND TO HOLD for a term beginning on January 1, 2007
(“Commencement Date”) and ending at midnight on December 31, 2016 (“Expiration
Date”) (the “Initial Lease Term”), as such may be extended under the terms and
provisions of ARTICLE 2(b) hereof (“Lease Term”), unless sooner terminated, as
provided or permitted under this Lease.

(b) Provided no Event of Default (as hereinafter defined) has occurred, and
shall be continuing at the time of the exercise of the option and at the end of
the then current term, Tenant is hereby granted the right and option to extend
the Term of this Lease for five (5) consecutive one (1) year periods to be
effective, if exercised by Tenant (as provided herein), on the date immediately
following the Expiration Date of the Initial Lease Term, and each Extended Term
(defined below), Tenant’s exercise of each such option shall be in writing given
to the Landlord at least six (6) months prior to the end of the Initial Lease
Term, or the then current Extended Lease Term (as the case may be), Expiration
Date.  If the Initial Lease Term is extended by Tenant, as provided under this
Article 2, then such extended period of this Lease shall be referred to as the
“Extended Lease Term,” the term “Lease Term,” as used throughout this Lease
shall refer to the Initial Lease Term or any Extended Lease Term as the context
and time period of such interpretation shall require.

(c)           Each such Extended Lease Term shall be upon the same terms,
covenants and conditions as provided in this Lease, except that each such
exercised option period shall be exercised by Tenant, if at all, only once, and
Tenant shall have no right to extend the Lease Term for any additional period of
time beyond December 31, 2021, unless otherwise agreed to in writing


--------------------------------------------------------------------------------


by the parties hereto.

ARTICLE 3  RENTAL

3.  (a) Tenant shall pay to Landlord rent (“Minimum Basic Rent”) at the rates
set forth in Exhibit “B” attached hereto and incorporated herein by reference,
payable in advance in monthly installments beginning on the Commencement Date,
subject to the provisions of Article 3(b) and payable on the first day of each
month thereafter.

ARTICLE 4  ADDITIONAL RENTAL

4. (a)  Tenant shall also pay to Landlord as Additional Rent an amount equal to
One Hundred (100%) percent of any and all real estate taxes assessed against the
Demised Premises and which are due and payable during the Lease Term (“Real
Estate Taxes”), or any tax levied against the Demised Premises and payable
during the Lease Term which is in substitution or in lieu of Real Estate Taxes
which pertain solely to the Demised Premises (“Additional Rent”).  In the event
Real Estate Taxes are abated during the Lease Term which result in Real Estate
Taxes below the amount paid by Tenant hereunder for any tax period, the
abatement shall either (i) be credited to Tenant for the next applicable tax
period or (ii) to the extent no Additional Rent is subject to such reduction, be
returned to Tenant at the time such Additional Rent would be payable.  Such
Additional Rent shall be payable by Tenant directly to the applicable taxing
authority within twenty (20) days after Tenant is furnished with a copy of the
then current tax bill or estimated tax bill.  Such Additional Rent shall be pro
rated for any portion of the first or last year of the Lease Term, during which
Tenant shall occupy the Demised Premises for less than a full fiscal tax year. 
The terms “Rent” or “Rents” as used throughout this Lease shall collectively
refer to Minimum Basic Rent and Additional Rent.

(b)  Tenant shall also pay and be responsible for all costs and expenses
actually incurred by Tenant with respect to the Demised Premises including but
not limited to the following:  electricity, gas, water, sewerage, striping,
lighting, patching and resurfacing of parking areas, window cleaning, building
supplies, snow removal, rubbish removal, and all other expenses customarily
incurred in connection with the operation and maintenance of similar buildings
in the Metropolitan Boston area.  Tenant shall contract directly with such
service providers and vendors.

ARTICLE 5  PLACE OF PAYMENT

5.  Except as otherwise expressly provided for under this Lease in Article 26,
Tenant shall make all Rent payments due to Landlord under this Lease without the
right of set-off or demand, all payments of Minimum Basic Rent and Additional
Rent (which are payable to the Landlord) shall be sent to Landlord c/o North
American Site Developers, Inc., 1365 Main Street, Waltham, Massachusetts, or to
such other person and at such other place as may be designated by notice in
writing from the Landlord to the Tenant, and may be made by check or draft
payable to the order of Landlord.

2


--------------------------------------------------------------------------------


ARTICLE 6  SIGNS

6.  Tenant may place exterior signs about the Demised Premises subject to the
written consent of the Landlord, which shall not be unreasonably withheld
conditioned or delayed, and shall be removed by Tenant at the end of the Lease
Term, if requested by Landlord, and Tenant shall repair any damage caused by
Tenant’s installation and removal of any such signs.  Tenant shall have the
right to place interior signs within the Demised Premises without the prior
written consent of the Landlord.

ARTICLE 7  CONDEMNATION

7.  In the event that the Demised Premises or any portion thereof equal to
fifteen percent (15%) or more of the floor area of the first floor of the
Building or any portion of the parking areas upon the Land shall be condemned
and taken by the right of eminent domain, then Landlord or Tenant may, at its
option, cancel and terminate this Lease by giving notice of its intention to do
so within sixty (60) days after receipt of notice, in writing, of such taking or
damage, in which case, all Minimum Basic Rent and Additional Rent due or accrued
on such date shall be paid to Landlord and unearned Minimum Basic Rent and
Additional Rent and all other charges paid in advance, if any, shall be refunded
to the Tenant who shall surrender the Demised Premises within sixty (60) days
after such notice to Landlord, and Landlord shall be responsible for any and all
costs and expense pertaining to the Demised Premises from and after any such
surrender date.  If this Lease is not so cancelled or terminated, then Landlord,
at its expense, shall restore the reduced Demised Premises so far as practicable
to the condition existing immediately prior to such taking.  In the event of
such condemnation and taking or damage, there shall be such abatement or
reduction of Rents as shall be just and equitable.  All claims and rights to
award in the event of such taking are expressly reserved to Landlord, except as
to any claim which Tenant may have for damage to its leasehold estate, personal
property or trade fixtures which is reserved to it.

ARTICLE 8  DAMAGE BY FIRE, ETC.

8.  In the event that the Demised Premises are destroyed or damaged by fire, the
elements, or casualty, and provided no Event of Default is existing, then
provided the casualty is insured and to the extent the net proceeds of recovery
are available and received by Landlord, Landlord shall restore the Demised
Premises to the condition existing immediately prior to the date of such damage
or destruction and subject to applicable zoning and building laws then in
existence.  Tenant may elect either to (a) terminate this Lease if Landlord
fails to restore the Demised Premises to a condition substantially suitable for
Tenant’s intended use within six (6) months of said damage or destruction or (b)
in the event Landlord is obligated to restore the Demised Premises hereunder,
restore the Demised Premises and be immediately reimbursed by Landlord for all
cost and expense for such restoration undertaken by or at Tenant’s direction.

ARTICLE 9  ABATEMENT OF RENT

9.  If, as a result of damage or destruction due to fire or the elements or
casualty or as a result of the exercise of eminent domain, the whole or any part
of the Demised Premises shall become untenantable, dangerous or unfit for the
Tenant’s use, the applicable Minimum Basic and

3


--------------------------------------------------------------------------------


Additional Rents shall abate justly and proportionately during the continuance
of any such condition.

ARTICLE 10  CONDITION OF DEMISED PREMISES; CONSTRUCTION

10. (a)  Except as otherwise provided in this Article 10(a) and subject to
Landlord’s indemnity in Article 11, Tenant accepts the Demised Premises in its
present condition, without representation or warranty, express or implied, in
fact or in law, by Landlord and without recourse to Landlord as to the nature,
condition or usability thereof including the existence of any Hazardous
Substances as defined in Article 11(b) hereof.  Tenant agrees that Landlord has
no work to perform in or on the Demised Premises except for work set forth in
Exhibit “C” attached hereto and incorporated herein by reference, to be
completed at Landlord’s sole cost and expense.

(b)  Tenant shall not make or perform, or permit the making or performance of,
any other alterations, installations, improvements, additions or physical
changes in or about the Demised Premises (referred to collectively as
“Alterations”) without Landlord’s prior consent.  Landlord agrees not
unreasonably to withhold or delay its consent to any nonstructural Alterations
proposed to be made by Tenant to adapt the Demised Premises for Tenant’s
business purposes.  Notwithstanding the foregoing, Landlord shall have no
obligation to consent to any Alteration which will reduce the value or utility
of the Demised Premises.  Notwithstanding the foregoing provisions of this
paragraph or Landlord’s consent to any Alterations, all Alterations, whether
made prior to or during the Lease Term, shall be made and performed in
conformity with and subject to the following provisions:  no Alteration shall
adversely affect any service required to be furnished by Landlord to Tenant;
Tenant shall submit to Landlord reasonably detailed plans and specifications for
each proposed Alteration and shall not commence any such Alteration without
first obtaining Landlord’s approval of such plans and specifications, which
approval will not be unreasonably withheld, conditioned or delayed; prior to the
commencement of each proposed Alteration, Tenant shall furnish to Landlord a
duplicate original policy of comprehensive public liability insurance (including
property damage coverage) in which Landlord and its agents shall be named as
parties insured, which policies shall be issued by companies and shall be in
form and amounts reasonably satisfactory to Landlord and shall be maintained by
Tenant until the completion of such Alteration; all fireproof wood test reports,
electrical and air conditioning certificates, and all other permits, approvals
and certificates required by all applicable governmental authorities shall be
timely obtained by Tenant and submitted to Landlord; notwithstanding Landlord’s
approval of plans and specifications for any Alteration, all Alterations shall
be made and performed in full compliance with all applicable laws, orders and
regulations of Federal, State, County and Municipal authorities and with all
directions, pursuant to law, of all public officers in all material respects;
and all materials and equipment to be incorporated in the Demised Premises as a
result of all Alterations shall be of good quality.

ARTICLE 11 USE OF DEMISED PREMISES; HAZARDOUS SUBSTANCES

11. (a)  Tenant shall use the Demised Premises as offices and repair/storage of
construction and related equipment and for no other purpose.

4


--------------------------------------------------------------------------------


(b)           Tenant shall not (i) generate, release, store, dispose of, dump,
flush or in any way introduce (hereinafter collectively “Release”) oil,
hazardous material, hazardous waste or hazardous substances (hereinafter
collectively called “Hazardous Substances”), as those terms are defined by any
applicable federal, state or local law, rule or regulation (hereinafter
collectively referred to as “Applicable Environmental Laws”), including without
limitation, the Massachusetts Oil and Hazardous Material Release Prevention and
Response Act, M.G.L. c. 21E, the Massachusetts Hazardous Waste Management Act,
M.G.L. c. 21C, the Comprehensive Environmental Response Compensation and
Liability Act, as amended, 42 U.S.C. §9601 et seq. and the Resource Conservation
and Recovery Act, as amended, 42 U.S.C. §§6901 et seq., which terms shall also
include, whether or not included in the definitions contained in Applicable
Environmental Laws, petroleum, solvents, asbestos, polychlorinated biphenyls and
other chemicals which are dangerous to the environment or to human beings in,
on, under or from the Demised Premises or the Landlord’s Property.  Tenant shall
notify Landlord of any incident which would require the filing of notice or
notification pursuant to any Applicable Environmental Laws as now existing or
hereinafter enacted.  If, at any time during the Lease Term, Landlord shall
reasonably believe that any Hazardous Substances have been so Released by the
Tenant in violation of Applicable Environmental Laws, upon demand by Landlord
(or in the event of any such Release of which Tenant has actual knowledge
without demand from Landlord), Tenant, at its sole expense, shall cause a
hazardous waste site assessment, so-called, to be made forthwith of the Demised
Premises and the Landlord’s Property (including, without limitation, the
subsurfaces of any of the same) likely to have been affected by any such
Release.  If such hazardous waste site assessment indicates the existence of
Hazardous Substances on the surface or in the subsurface water or soils of the
Demised Premises or the Landlord’s Property, Tenant shall thereupon forthwith
take all steps necessary to remove any and all Hazardous Substances and the
soils containing the same, and such further steps as shall be necessary to
remedy the effects of such Hazardous Substances.

After reasonable written notice from Landlord to Tenant, Tenant shall make
available to Landlord all reports and statements produced by or at Tenant’s
request, and information required to be maintained, or obtained by Tenant with
respect to any such Hazardous Substances.  Any such site assessment shall be of
an investigatory scope reasonably acceptable to Landlord.  The obligations of
Tenant hereunder shall survive the termination of this Lease.

Landlord will indemnify and defend Tenant and otherwise save Tenant harmless
from and against any and all claims, actions, damages, liabilities, costs, fines
and expenses incurred by Tenant relating to any Hazardous Substances located on
or in the Demised Premises that were generated, released, stored incorporated
into or disposed of prior to the Commencement Date, including but not limited
to, all cost and expense to remove or otherwise remediate any such Hazardous
Substances existing at the Demised Premises that were located at the Demised
Premises prior to the Comment Date, but not removed by Landlord.

ARTICLE 12  ASSIGNMENT AND SUB-LETTING

12.  Tenant will not mortgage, pledge, encumber, sell, assign or transfer this
Lease, in whole or in part, or sublease or allow the use of all or any part of
the Demised Premises, without Landlord’s written consent; however, Tenant may
sell, assign or otherwise transfer this Lease (in

5


--------------------------------------------------------------------------------


whole or in part) to, or sublease to or allow the use of all or any part of the
Demised Premises by, any affiliate of Tenant or any party buying all or
substantially all of the assets or capital stock of Tenant without Landlord’s
consent.  In connection with any request by Tenant for such consent to transfer
or sublet, Tenant shall submit to Landlord, in writing, a statement containing
the name of the proposed transferee or subtenant, as the case may be such
information as to its financial responsibility and standing as Landlord may
reasonably require, and all of the terms and provisions upon which the proposed
transfer or subletting is to be made, and, unless the proposed sublet area shall
constitute the entire Demised Premises, such statement shall be accompanied by a
floor plan delineating the proposed sublet area.  As long as no Event of Default
is existing under any of the terms, covenants and conditions of this Lease on
Tenant’s part to be observed and performed, Landlord shall not unreasonably
withhold condition or delay Landlord’s prior consent to transfer or sublettings
or uses by Tenant of all or parts of the Demised Premises.  Each such subletting
shall be for undivided occupancy by the subtenant of that part of the Demised
Premises affected thereby for the use permitted under this Lease.  Landlord may,
however, withhold such consent if, in Landlord’s reasonable judgment, the
proposed subtenant will impose any additional material burden upon Landlord in
the operation of the Property (to an extent greater than the burden to which
Landlord would have been put if Tenant continued to use, or used, such part of
the Demised Premises for its own purposes), or if Landlord has any other
reasonable objections to the proposed sub-letting.  Notwithstanding any
assignment or subletting or consent thereto, all uses hereunder by any assignee
or subtenant are subject to Article 12 hereunder.  Landlord shall be reimbursed
for reasonable legal fees and expenses incurred in connection with giving its
consent hereunder not to exceed One Thousand and 00/100 Dollars ($1,000.00).

ARTICLE 13  LIABILITY INSURANCE

13.  (a)  Tenant shall maintain with respect of the Demised Premises public
liability insurance in amounts not less than ONE MILLION ($1,000,000.00) DOLLARS
for injury to or death of, one person, and TWO MILLION DOLLARS ($2,000,000.00)
for injury to or death of, more than one person in a single accident, and
Property damage insurance in an amount not less than ONE HUNDRED THOUSAND
DOLLARS ($100,000.00), in responsible companies qualified to do business in the
Commonwealth of Massachusetts and in good standing, insuring Landlord as well as
Tenant against injury, loss, claims or damages to any person or Property while
on the Demised Premises.  Tenant shall also maintain workmen’s compensation
insurance covering all of the Tenant’s employees working in the Demised
Premises.

(b)  Tenant shall deposit with the Landlord certificates of insurance at or
prior to the commencement of the Lease Term, and thereafter within ten (10) days
prior to the expiration of such policies, shall provide that the policies may
not be cancelled without at least twenty (20) days written notice to the
insured.

ARTICLE 14  FIRE INSURANCE AND SUBROGATION

14.  (a)  Tenant shall, from and after the date of the execution of this Lease,
keep the Demised Premises insured against loss or damage by fire and any of the
casualties included in the extended coverage or supplementary contract
endorsements, in an amount not less than one hundred

6


--------------------------------------------------------------------------------


percent (100%) of the full replacement value thereof exclusive of the
foundations, with a guaranteed replacement value endorsement.  Landlord shall be
named as an additional insured on the policy.

(b)           Tenant shall deposit with the Landlord certificates of insurance
at or prior to the commencement of the Lease Term, and thereafter within ten
(10) days prior to the expiration of such policies, shall provide that the
policies may not be cancelled without at least ten (10) days written notice to
the insured.

(c)  Each of Landlord and Tenant hereby releases the other from any and all
liability or responsibility (to the other or anyone claiming through or under
them by way of subrogation or otherwise) for any loss or damage to Demised
Premises caused by fire or any of the extended coverage or supplementary
contract casualties, even if such fire or other casualty shall have been caused
by the fault or negligence of the other party, or anyone for whom such party may
be responsible, provided however, that his release shall be applicable and in
force and effect only with respect to loss or damage occurring during such time
as the releasor’s policies shall contain a clause or endorsement to the effect
that any such release shall not adversely affect or impair said policies or
prejudice the right of the releasor to recover thereunder.  Each of Landlord and
Tenant agrees that its policies will include such a clause or endorsement so
long as the same shall be obtainable without extra cost, or if extra cost shall
be charged therefore, so long as the other party pays such extra cost. If extra
cost shall be chargeable therefore, each party shall advise the other thereof
and of the amount of the extra cost, and the other party, at its election, may
pay the same, but shall not be obligated so to do.

ARTICLE 15  QUIET ENJOYMENT AND SURRENDER

15.  (a)  Landlord covenants that Tenant shall quietly hold, occupy and enjoy
the Demised Premises during the Lease Term (including any Extended Lease Term),
subject to the terms and conditions set forth in this Lease, free from
molestation or hindrance by Landlord or any other person so long as Tenant shall
observe and satisfy in all material respects its obligations and covenants set
forth in this Lease.

(b)  At the expiration or earlier termination of the Lease Term or of any
extension thereof, if such term be extended, the Tenant covenants that it will
peaceably and quietly leave and surrender the Demised Premises together with all
alterations, additions and improvements then a part of the Demised  Premises in
good order and condition, reasonable wear and tear,  restoration, repairs and
replacements required to be made by the Landlord and loss or damage by fire, the
elements and casualty, excepted.

ARTICLE 16  DEFAULTS BY TENANT

16.  (a)  If any one or more of the following events (“Events of Default”) shall
occur, Tenant shall be in Default hereunder:

(1)  If default shall be made in the due and punctual payment of any installment
of Minimum Basic Rent, or Additional Rent or any other charges payable under
this Lease, when and as the same shall become due and payable, and such default
shall continue for a period of fifteen

7


--------------------------------------------------------------------------------


(15) days after written notice from Landlord to Tenant specifying the items in
default; or

(2)  If default shall be made by Tenant in the performance or compliance with
any of the agreements, terms, covenants or conditions in this Lease other than
those referred to in the foregoing subparagraph (1) in any material respect, and
such default shall continue for a period of sixty (60) days, after written
notice from Landlord to Tenant specifying such default, or in case of a default
or contingency which cannot with due diligence be corrected or otherwise
promptly addressed within said sixty (60) day period, then Tenant shall be
afforded such additional time as may be necessary to cure any such noticed
default, so long as Tenant shall have commend such cure within said sixty (60)
day period, and continues to diligently pursue same to completion; or

(3)  If the Tenant, shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the present or any future federal bankruptcy
act or any other present or future federal, state or other bankruptcy or
insolvency statute or law, or shall seek or consent to the appointment of any
bankruptcy or insolvency Trustee, receiver or liquidator of Tenant or of all or
any substantial part of Tenant’s assets or properties; or

(4)  If within ninety (90) days after the commencement of any proceeding against
the Tenant seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the present or any future
federal Bankruptcy Code or any other present or future federal, state or other
bankruptcy or insolvency statute or law, such proceeding shall not have been
dismissed, or if, within ninety (90) days after the appointment, without the
consent of Tenant of any Trustee, receiver or liquidator of such Tenant or of
all or substantially all of its assets or properties, such appointment shall not
have been vacated or stayed on appeal or otherwise, or if within ninety (90)
days after the expiration of any such stay, such appointment shall not have been
vacated; then and in any such event Landlord, at any time within a period of
ninety (90) days thereafter, may give written notice to Tenant specifying such
default and stating that this Lease and the term hereby demised shall expire and
terminate on the date specified in such notice which shall be at least ten (10)
days after the giving of such notice, and upon the date specified in such notice
this Lease and the term hereby demised and all rights of Tenant under this
Lease, including any renewal or extension privileges whether or not exercised
shall expire and terminate, and Tenant shall remain liable as hereinafter
provided.

(b)  Upon any such expiration or termination of this Lease, Tenant shall quit
and peacefully surrender the Demised Premises to Landlord, and Landlord, upon or
at any such expiration or termination, may without further notice, enter upon
and reenter the Demised Premises and possess and repossess itself thereof, by
summary proceedings or otherwise, and may dispossess Tenant and remove Tenant
and all other persons and property from the Demised Premises and may have, hold
and enjoy the Demised Premises and the rights to receive all rental income of
and from the same.

(c)  No such expiration or termination of this Lease, or abandonment or vacancy,
shall relieve Tenant of its liability and obligation under this Lease, whether
or not the Demised Premises shall be relet, and Tenant covenants and agrees,
notwithstanding any such expiration or

8


--------------------------------------------------------------------------------


termination of this Lease, or summary proceedings, abandonment or vacancy, to
pay and be liable for, on each day originally fixed herein for the payment
thereof, an amount equal to the installment of rent and other charges reserved
as would, under the terms of this Lease, become due and payable on such day, if
this Lease had not so expired or been terminated, or if Landlord had not entered
or reentered as aforesaid, and whether the Demised Premises be relet or remain
vacant in whole or in part or for a period less than the remainder of the term,
and for the whole thereof, up to but not exceeding the amount of any deficiency
then existing after giving due credit for any net proceeds of any reletting
after deducting all of Landlord’s reasonable expenses in connection with such
reletting, including reasonable attorneys’ fees, and any suit brought to collect
the amount of the deficiency for any week shall not prejudice in any way the
rights of Landlord to collect the amount of the deficiency for any subsequent
week by a similar proceeding, OR IN THE ALTERNATIVE AT THE ELECTION OF Landlord,
Tenant will, upon such expiration or termination, pay to Landlord as liquidated
damages such a sum as at the time of such expiration or termination represents
the excess, if any, of the Rent and other charges reserved in this Lease from
the date of such expiration or termination to the date of the expiration of the
original term, (or extended term, if the Lease has been so extended) of this
Lease, over the then fair and reasonable rental value of the Demised Premises
for the same period upon the terms and conditions set forth herein.

ARTICLE 17  SUBORDINATION AND RECOGNITION

17.  (a)  Tenant shall, upon the request of Landlord in writing subordinate this
Lease and the lien hereof by executing promptly, without cost, any instruments
furnished by Landlord which may be necessary or desirable to evidence such
subordination, to the lien of any present or future mortgage or mortgages upon
the Demised Premises irrespective of the time of execution or the time of
recording of any such mortgage or mortgages, provided that the holder of any
such mortgage, except the mortgage outstanding as of the date hereof, shall
enter into written agreement with Tenant to the effect that:

(i)  in the event of foreclosure, mortgagee’s sale pursuant to a foreclosure or
under a power of sale, or other action taken under the mortgage by the holder
thereof, this Lease and the rights of Tenant hereunder shall not be disturbed
but shall continue in full force and effect so long as there shall be no Event
of Default that is continuing hereunder.

(ii)  In the event of foreclosure of any mortgage described in paragraph (a)
above, or of a sale to any party pursuant to a foreclosure or under a power of
sale contained in such mortgage, and so long as no Event of Default exists
hereunder, this Lease shall not be terminated or affected thereby, but shall
continue in full force and effect as a direct lease between Tenant and the
holder of such foreclosed mortgage, or any party acquiring title to the Demised
Premises through a foreclosure sale or otherwise and Tenant agrees to attorn to
and recognize such holder or other party for such purpose.

(b)  The word ‘mortgage’ as used herein includes mortgages, deeds of trust or
other similar instruments, and all modifications, extensions, renewals and
replacements thereof, and advance thereunder.

 

9


--------------------------------------------------------------------------------


ARTICLE 18 HOLDOVER

18.           In the event that Tenant shall continue in occupancy of the
Demised Premises after the expiration of the Lease Term hereof, such occupancy
shall not be deemed to extend or renew the Lease Term, but such occupancy shall
continue as a tenancy at will from month to month upon the covenants, provisions
and conditions herein contained at the Minimum Basic Rental in effect during the
last lease year of the Lease Term, prorated and payable for the period of such
occupancy.  This Article shall not be construed as giving Tenant any right to
hold over after the expiration of the Lease Term.

ARTICLE 19  WAIVERS

19.  Failure of either party to complain of any act or omission on the part of
the other party, no matter how long the same may continue, shall not be deemed
to be a waiver by said party of any of its rights hereunder.  No waiver by
either party at any time, express or implied of any breach of any other
provision of this Lease or a consent to any subsequent breach of the same or any
other provision.  If any action by either party shall require the consent or
approval of the other party, the other party’s consent to or approval of such
action on any one occasion shall not be deemed a consent to or approval of said
action on any subsequent occasion or a consent to or approval of any other
action on the same or any subsequent occasion.  Any and all rights and remedies
which either party may have under this Lease or by operation of law, either at
law or in equity upon any breach, shall be distinct, separate and cumulative and
shall not be deemed inconsistent with each other; and no one of them, whether
exercised by said party or not shall be deemed to be in exclusion of any other;
and any two or more or all of such rights and remedies may be exercised at the
same time.

ARTICLE 20  INDEMNITY OF LANDLORD BY TENANT

20.           Tenant will indemnify and defend Landlord and save Landlord
harmless from and against any and all claims, actions, damages, liability,
fines, orders of governmental authority and expenses (i) in connection with,
related to or arising out of loss, damage or injury to persons or property
occurring in, upon or about the Demised Premises, unless caused by the
negligence of Landlord, its employees, agents or contractors, or Landlord’s
failure to perform any of its obligations under this Lease; or (ii) occasioned
wholly or in part by any negligent act or omission of Tenant, Tenant’s agents,
contractors, subtenants, licensees, concessionaires, customers or employees. 
This indemnification expressly includes all claims, actions, damages, liability,
fines and orders of governmental authority related to the Release of Hazardous
Substances, as those capitalized terms are defined in Article 11(b) hereof,
Released during the Term of this Lease, or at any time, if directly caused by
Tenant or Tenant’s agents, contractors, subtenants, licensees, concessionaires,
customers or employees.  In case, as a result of Tenant’s actions, Landlord
shall, without fault on its part, be made a party to any litigation commenced by
or against Tenant, then Tenant shall protect and hold Landlord harmless and
shall pay all costs, expenses and reasonable attorney’s fees incurred or paid by
Landlord in connection with such litigation.  Tenant expressly assumes all
liabilities with respect to any property owned by it, its subtenants,
concessionaires,

10


--------------------------------------------------------------------------------


contractors, employees, invitees or others and located in, on or about the
Demised Premises.

ARTICLE 21  NOTICES

21.  All notices and other communications authorized or required hereunder shall
be in writing and shall be given by mailing the same by certified mail or
registered mail, return receipt requested, postage prepaid, and any such notice
or other communication shall be deemed to have been given when sent.  If
intended for Landlord, the same shall be mailed to Landlord c/o North American
Site Developers, Inc., 1365 Main Street, Waltham, Massachusetts, or at such
other address as Landlord may hereafter designate by notice to Tenant; and if
intended for Tenant, the same shall be mailed to Tenant at the Demised Premises,
or at such other address or addresses as Tenant may hereafter designate by
notice to Landlord, with copy to Great Lakes Dredge & Dock Corporation, 2122
York Road, Oak Brook, IL 60523.

ARTICLE 22  HEADINGS

22.  The Section headings in this Lease are for the purposes of convenience and
headings only, and the words contained therein shall in no way be held to
explain, modify or aid in the interpretation, construction or meaning of the
provisions of this Lease.

ARTICLE 23  NONRECOURSE

23.           Tenant shall neither assert nor seek to enforce any claim for
breach of this Lease against any of Landlord’s assets other than Landlord’s
interest in the Demised Premises (including any proceeds therefrom) and Tenant
agrees to look solely  to such interest for the satisfaction of any liability of
Landlord under this Lease, it being specifically agreed that in no event shall
Landlord (which term shall include, without limitation any of the officers,
trustees, directors, partners, beneficiaries, joint venturers, members,
stockholders or other principals or representatives disclosed or undisclosed,
thereof) ever be personally liable for any such liability, unless Landlord’s
conduct giving rise to any such liability shall be determined to be intentional
or in wanton disregard for the applicable law and/or terms and conditions set
forth in this Lease.

11


--------------------------------------------------------------------------------


 ARTICLE 24 AFFIRMATIVE COVENANTS

24.           Tenant covenants at its expense at all times during the Lease Term
and such further time as the Tenant occupies the Demised Premises or any part
thereof:

A.            To store all trash and refuse within the Demised Premises and to
attend to the daily disposal thereof by use of a dumpster serviced by an
independent disposal service company (the dumpster to be enclosed by a stockade
fence);

B.            Except for services to be expressly provided by Landlord hereunder
(if any), at Tenant’s expense to keep the Demised Premises clean, neat and in
good order, repair and condition, and, damage by fire or other casualty covered
by Landlord’s insurance (if any) excepted, at the Tenant’s expense to keep all
glass, including that in windows, doors, and skylights, clean and in good
condition, and to replace any glass which may be injured or broken with glass of
the same quality;

C.            To make all repairs, alterations, additions or replacements
(including items considered capital investments) to the Demised Premises
required by any applicable law or ordinance or any order or regulation of any
public authority because of the Tenant’s use of the Demised Premises or because
of the use of the Demised Premises in general; to keep the Demised Premises
equipped with all safety appliances so required because of such use; to procure
any licenses and permits required for any such use; to take all action necessary
to ensure the safe and proper treatment of all combustible fibers as required
under Section 409.6 of the Massachusetts State Building Code and any other
applicable law, ordinance or regulation; and to comply with the orders and
regulations of all governmental authorities, except that the Tenant may defer
compliance so long as the validity of any such law, ordinance, order or
regulation shall be contested by the Tenant in good faith and by appropriate
legal proceedings, if the Tenant first gives the Landlord appropriate assurance
against any loss, cost or expense on account thereof;

D.            To pay promptly when due the entire cost of any work to the
Demised Premises undertaken by the Tenant so that the Demised Premises shall at
all times be free of liens for labor and materials; promptly to clear the record
of any notice of any such lien; to procure all necessary permits before
undertaking such work; to do all of such work in a good and workmanlike manner,
employing materials of good quality and complying with all governmental
requirements; and to save the Landlord harmless and indemnified from all injury,
loss, claims or damage to any person or property occasioned by or growing out of
such work; provided, however, Tenant shall have the right to withhold payment of
any such lien filed against the Demised Premises so long as Tenant shall be
contesting same through proper proceedings.

E.             To maintain in responsible companies qualified to do business in
Massachusetts and in good standing therein, fire insurance with such extended
coverage endorsements as the Landlord may from time to time require covering all
of the Tenant’s Alterations including all fixtures, furniture, furnishings,
floor coverings and equipment in the Demised Premises to the extent of their
replacement cost; and to deposit promptly with the Landlord certificates for
such insurance bearing endorsement that the policies will not be canceled or
materially changed until after twenty (20) days written notice to the Landlord;

12


--------------------------------------------------------------------------------


F.             To permit the Landlord and its agents to examine the Demised
Premises at reasonable times during regular business hours of Tenant after
reasonable notice and to show the Demised Premises to prospective purchasers,
lenders and tenants (in the case of prospective tenants, only during the twelve
months next preceding the expiration of the Lease Term) and to permit access to
the Demised Premises during business hours of Tenant and at all times in an
emergency so that Landlord or its agents, employees, or independent contractors
may perform all maintenance, repairs, replacements, restorations or other
obligations which Landlord is obligated to perform under this Lease (if any) or
which Landlord in its sole discretion deems necessary or desirable, Landlord
hereby agreeing to perform all such work in a manner not to unreasonably
interfere with the conduct of Tenant’s business and to give Tenant at least five
(5) days notice of its intention to perform such work except in an emergency
threatening damage to persons or property, in which event Landlord may perform
such work without notice and may enter the Demised Premises, forcibly if
necessary, to perform such work;

G.            That the Landlord shall not be required to supply any service to
the Demised Premises except as expressly stipulated in this Lease and shall not
be liable to anyone for interruption of an agreed service due to any accident or
casualty, to the making of repairs, alterations or additions, to labor
difficulties, to trouble in obtaining fuel, electricity, service or supplies or
to any cause beyond the Landlord’s reasonable control; that all personal
property from time to time upon the Demised Premises shall be at the sole risk
of the Tenant; and that the Landlord shall not be liable for any damage which
may be caused to the Demised Premises or the contents thereof by the bursting or
leaking of or condensation from any plumbing, cooling or heating pipe or
fixtures or theft or from any other cause;

H.            To make all necessary repairs and replacements, whether structural
or nonstructural, exterior or interior, ordinary or extraordinary, to the
Building and the Demised Premises and to keep or cause to be kept the
foundations and roof of the Building, the structure of the floors and walls
thereof (excluding finish coverings and all glass), the water, plumbing,
heating, electric, elevator and sewage systems in the Building or otherwise
located in or on the Demised Premises and any pipes, ducts, conduits and wires
leading through and servicing any parts of the Building in good order, repair
and condition, exclusive of any work required because of damage caused by any
act, omission or negligence of the Landlord, or his employees, agents or
contractors.  Tenant shall commence any such repair as soon as reasonably
practicable whether or not it has received notice from Landlord that the same is
necessary.  The provisions of this Section shall not apply in the case of damage
or destruction by fire or other casualty or by Condemnation, in which events the
obligations of the Tenant shall be controlled by Articles 8 and 9;

I.              To pay on demand the Landlord’s expenses, including reasonable
attorneys’ fees, incurred in enforcing any obligation of the Tenant under this
Lease, in curing any default by the Tenant under this Lease, in reviewing any
request by Tenant to modify or amend this Lease or, in case Landlord shall,
without any fault on its part, be made party to any litigation commenced by or
against Tenant or by or against any parties in possession of the Demised
Premises or any part thereof claiming under Tenant;

J.             At the termination of this Lease:  all Alterations, additions,
fixtures, furnishings,

13


--------------------------------------------------------------------------------


floor coverings and equipment upon the Demised Premises and any replacements
therefor, including all air-conditioning or heating systems, paneling,
decorations, partitions, railings, affixed to the realty, except furniture or
movable trade fixtures installed at the expense of Tenant, shall become the
property of the Landlord and shall remain upon, and be surrendered with, the
Demised Premises as a part thereof, clean and in good order, repair and
condition, reasonable wear and tear, damage by fire or other casualty covered by
Landlord’s insurance (if any) excepted, without compensation to Tenant; Landlord
agrees that at the time it gives its consent to any Alteration Tenant may
request, it shall also advise Tenant as to whether it will require Tenant to
remove such at the expiration of this Lease.  Landlord agrees that as of the
Commencement Date, there are no alterations or parts or portions of the Demised
Premises which Tenant shall be required to remove at the expiration of the Lease
Term (as such may be extended) other than Tenant’s furniture and movable trade
fixtures;

K.            From time to time, for delivery to a prospective purchaser,
mortgagee, lessor, or lessee of all or a portion of the Demised Premises or any
assignee thereof, upon not less than fifteen (15) days prior written request by
Landlord, to execute, acknowledge and deliver to Landlord a statement in writing
certifying: (a) that this Lease is unamended (or, if there have been any
amendments, stating the amendments); (b) that it is then in full force and
effect, if that be the fact; (c) the extent to which any options to extend have
been exercised; (d) the dates to which Minimum Basic Rent and Additional Rent
and any other payments required to be paid to Landlord have been paid; (e) any
defenses, offsets and counterclaims which Tenant, at the time of the execution
of said statement, has against Tenant’s obligation to pay rent and to perform
its other obligations under this Lease or that there are none, if that be the
fact.  Any such statement may be relied upon by any purchaser, mortgagee,
lessor, or lessee of all or a portion of the Demised Premises, or any assignee
thereof;

L.             To remain fully obligated under this Lease notwithstanding any
assignment or sublease or any indulgence granted by the Landlord to the Tenant
or to any assignee or sublessee;

M.           To comply with all of the rules and regulations of the Fire
Insurance Rating Organization having jurisdiction and any similar body.  If due
to any failure by the Tenant to comply with the foregoing sentence (whether or
not any use to which the Demised Premises are put was permitted or consented to
by the Landlord), the fire insurance rate applicable to the Demised Premises, or
the contents thereof (including rent insurance relating thereto) shall be higher
than that which would be applicable to the least hazardous use legally
permitted, the Tenant agrees to pay the Landlord as Additional Rent such portion
of the premiums for all fire insurance policies in force with respect to the
Demised Premises and the contents thereof as shall be attributable to such
higher rate.  The Tenant shall have no cooking facilities in the Demised
Premises unless the same are protected by CO2 or dry chemical extinguishing
systems in accordance with the standards of the National Fire Protection
Association or other appropriate agency so as to qualify for the maximum credit
available in the fire insurance rate computation; and

N.            To make its own arrangements for electric, telephone, gas and
water service, in its own name, and to promptly pay therefor, including the
installation thereof and of all meters.  The Tenant shall pay all charges for
any utilities or service used by it.

14


--------------------------------------------------------------------------------


ARTICLE 25 NEGATIVE COVENANTS

25.           Tenant covenants at all times during the Lease Term and such
further time as the Tenant occupies the Demised Premises or any part thereof:

A.            Not to overload, deface or otherwise harm the Demised Premises;
nor commit any nuisance, nor permit the emission of any objectionable noise or
odor; nor burn any trash or refuse in the Demised Premises; nor make any use of
the Demised Premises which is improper, offensive or contrary to any applicable
law or ordinance or which will invalidate or increase the cost of any of the
Landlord’s insurance; nor use any advertising medium that may constitute a
nuisance, such as loud-speakers, sound amplifiers, phonographs or radio or
television broadcasts in a manner to be heard outside the Demised Premises;

B.            Not to permit the painting or placing of any signs, placards or
other advertising media, aerials, antennas or flagpoles, or the like, without on
each occasion obtaining prior written consent of the Landlord.  Tenant agrees
that all signs will be required to conform to the architectural and construction
standards of the Landlord and to be consistent with the general design of the
Demised Premises in appropriate proportion to the size of the wall or other
surface to which they are affixed; and not to install any neon, flashing, or
moving sign.

ARTICLE 26 TENANT’S RIGHT TO SETOFF

26.           Notwithstanding any other provision contained in this Lease to the
contrary, Landlord hereby gives to Tenant the right to setoff, in addition to
any other right or remedy that Tenant may have by operation of law or otherwise,
at any time and from time to time upon any amount becoming due and payable by
Landlord to Tenant under that certain Secured Promissory Note in the principal
amount of One Million Six Hundred Eighty Four Thousand Four Hundred Forty-Two
and 00/100 Dollars ($1,684,442.00) from Landlord payable to the order of Tenant
(the “Note”), or under that certain Mortgage, Assignment of Leases and Rents,
Security Agreement and Financing Statement dated as of December 31, 2006 (as
such may be amended, restated, supplemented or otherwise modified from time to
time, the “Mortgage”) granted by Landlord to Tenant to secure payment of the
Note, to exercise, without notice to Landlord (any such notice being expressly
waived by Landlord), and Tenant shall have the right to apply the amount of any
obligations due and owing by Tenant to Landlord under this Lease at any time
against those amounts due and owing by Landlord to Tenant under the Note or
Mortgage, and Tenant shall continue to have the right of setoff as set forth
under this Article 26 until such time as all obligations and amounts due and
owing by Landlord to Tenant under the Note and Mortgage have been fully
satisfied and released.


ARTICLE 27 AMENDMENT

27.           No amendment, modification, or termination or waiver of any
provision of this Lease shall be effective unless the same shall be in writing
and signed by the Tenant and the Landlord.  Each amendment, modification,
termination or waiver of this Lease shall be effective only in the specific
instance and for the specific purpose for which it was given.

15


--------------------------------------------------------------------------------



ARTICLE 28 GOVERNING LAW


28.           THIS LEASE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS AND DECISIONS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES.


ARTICLE 29 BENEFIT


29.           THIS LEASE SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
TENANT AND LANDLORD AND IS ENFORCEABLE BY EACH AND THEIR RESPECTIVE SUCCESSORS,
PERMITTED ASSIGNS, HEIRS AND EXECUTORS.  THIS LEASE SHALL NOT BE CONSTRUED SO AS
TO CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON OR ENTITY, OTHER THAN THE TENANT
AND LANDLORD AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


ARTICLE 30 HEADINGS


30.           THE HEADINGS USED IN THIS LEASE ARE FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT BE DEEMED TO LIMIT, CHARACTERIZE OR IN ANY WAY AFFECT THE
INTERPRETATION OF ANY PROVISION OF THIS LEASE.


ARTICLE 31 SAVING CLAUSE


31.           WHENEVER POSSIBLE EACH PROVISION OF THIS LEASE SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS LEASE SHALL BE PROHIBITED BY OR INVALID UNDER
APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS LEASE.


ARTICLE 32 INTEGRATION


32.           THIS LEASE REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AS TO
THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES; AND THERE
ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


ARTICLE 33 BROKER


33.           TENANT REPRESENTS THAT IT HAS NOT DEALT DIRECTLY WITH OR
INDIRECTLY WITH ANY BROKER AND THAT NO OTHER BROKER HAS NEGOTIATED OR
PARTICIPATED IN NEGOTIATIONS OF THIS LEASE OR IS ENTITLED TO ANY COMMISSION IN
CONNECTION THEREWITH.

16


--------------------------------------------------------------------------------



ARTICLE 34 COUNTER PARTS

34.           This Lease may be executed in a number of identical counterparts,
each of which for all purposes is deemed an original, and all of which
constitute collectively one agreement; but in making proof of this Lease, it
shall not be necessary to produce or account for more than one such counterpart.

[Signature Page Follows]

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Lease under seal as of the
day and year first above written.

Witness:

 

MJC BERRY ENTERPRISES, LLC

 

 

 

 

 

 

 

 

/s/  George Lemelman

 

/s/  Chris Berardi

 

 

By:

Chris Berardi

 

 

Its:

Manager

 

 

 

 

 

 

 

 

 

 

NORTH AMERICAN SITE DEVELOPERS, INC.

 

 

 

 

 

 

 

 

 

 

/s/  Deborah A. Wensel

/s/  Donna Jean Rice

 

By:

Deborah A. Wensel

 

 

Its:

Vice President and Treasurer

 

 

 

 

 

18


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

The land with the buildings thereon situated in Waltham, being Lot B on plan
entitled “Subdivision of Land in Waltham, Mass. belonging to Silas Orville
Jones” dated March 1948, made by Rowland H. Barnes & Co., E.E., recorded with
Middlesex South District Registry of Deeds, Book 7266, Page 197, bounded:

SOUTHERLY by Main Street, one hundred sixty-six and 55/100 (166.55) feet;

WESTERLY by Lot A on said plan, two hundred ninety-three and 52/100 (293.52)
feet;

NORTHERLY by land American Telephone & Telegraph Company as shown on said plan,
two hundred eighty-four and 99/100 (284.99) feet;

SOUTHEASTERLY by land now or formerly or Berggren, three hundred twenty-six and
29/100 (326.29) feet.

Containing 66,680 square feet of land according to said plan.

19


--------------------------------------------------------------------------------


EXHIBIT B

Lease between MJC Berry Enterprises, LLC and North American Site Developers,
Inc.

Minimum Basic Rent Schedule

 

Annual

Annual Period

 

Minimum Basic Rent*

 

 

 

January 1, 2007

$213,240.00 (for the Building)

 

through December 31, 2007

$56,000 (for the existing warehouse)

 

 

$ To be determined (for the equipment garage to

 

 

be constructed by Landlord).

 

Commencing 1/1/08 and during any extensions of the Lease Term pursuant to
Article 2 hereof, the Minimum Basic Rent shall be adjusted annually (hereinafter
referred to as the “Annual Adjustment”), to reflect the annual increases, if
any, in the cost of living based upon the “Consumer Price Index for all Urban
Wage Earners and Clerical Workers (CPI-W), Boston, Mass.  All Items (1982-1984 -
100)” (hereinafter referred to as the “Index”) published by the Bureau of Labor
Statistics of the United States Department of Labor.  The Annual Adjustment
shall be calculated by multiplying the Minimum Basic Rent paid for the
immediately preceding calendar year (as annually adjusted) by a fraction, the
numerator of which shall be the number indicated in the column for the month of
January and the same month of each year thereafter, the denominator of which
shall be the corresponding Index number for the same month of the immediately
preceding year.  If the above-described fraction in any year shall be less than
one (1), the Annual Adjustment shall not be made.  Within a reasonable time
after obtaining the appropriate data necessary to calculate the Annual
Adjustment, Landlord shall give Tenant notice of the Annual Adjustment, if any. 
In the event (1) the publication of the Index shall be discontinued for the City
of Boston or (2) of the publication of the Index at other than the months
indicated above or (3) the Index ceases to use the 1982-1984 average of 100 or
(4) if a substantial change is made in the terms or number of items contained in
the Index, then Landlord will substitute therefor a comparable index based upon
changes in the cost of living or purchasing power of the consumer dollar
published by any other governmental agency or, if no such index shall be
available, then a comparable index by a major bank or other financial
institution or by a university or a recognized financial publication.

 

--------------------------------------------------------------------------------

*Payable by Tenant to Landlord in equal monthly installments of $22,555.00 to be
paid to Landlord by Tenant on the first day of each calendar month during such
twelve month period.

20


--------------------------------------------------------------------------------


EXHIBIT “C”

LANDLORD’S CONSTRUCTION WORK

1.             Construction of 5,000 square feet equipment garage.

 

21


--------------------------------------------------------------------------------